DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mattison (US 6,203,108) in view of Ferrell, Jr. (US 2003/0071505).
Regarding claim 1, Mattison discloses a tailgate accessory assembly comprising: an accessory body portion (12); a first post (40) spaced a distance from a second post 
Ferrell, which is drawn to a tailgate accessory, discloses a clip (20) capable of being configured to engage a portion of the tailgate separate from openings in the tailgate receiving the first post and the second post, wherein the clip is configured to fix a position of the accessory body portion on an external surface of the tailgate. See Figs. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a clip, as disclosed by Ferrell, on the accessory of Mattison in order to better attach and stabilize the accessory to a tailgate. 
Regarding claim 2, a mount portion (at 40 and 46) is attached to the body portion and the first post and the second post extend from the mount portion, the mount portion abutting a surface of the tailgate when the clip is in the locked position. See Fig. 1.   
Regarding claim 3, the first post and the second post are identically shaped. See Fig. 1.     
Regarding claim 4, the first post and the second post are disposed within a common plane. See Fig. 1.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison and Ferrell, Jr. as applied above in further view of Miller (US 7,931,336).
.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison and Ferrell, Jr. applied above in further view of Pommeret (US 6,227,594).
Regarding claim 6, Mattison does not disclose an electrical connector. Pommeret, which is drawn to a tailgate accessory, discloses using an electrical connector (25) for connecting to a power source. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an electrical connector, as disclosed by Pommeret, on the accessory of Mattison in order to facilitate access to electricity for tools, etc. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mattison and Ferrell, Jr. as applied above in further view of Nania (US 2018/0043842).
Regarding claim 7, Mattison does not disclose a box. Nania, which is drawn to a tailgate accessory, discloses an accessory body portion that comprises a box (36) capable of storage including an interior space (26) covered by a lid (42). See Fig. 2. 
Regarding claim 8, the mount portion is capable of being disposed transverse to the storage box such that the storage box rests on an inside surface of the tailgate. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison, Ferrell, Jr. and Nania as applied above in further view of Bauer (US 2015/0239372) and Krishnan et al. (US 2014/0203587).
Regarding claim 9, Mattison does not disclose a lid or sign as claimed. Bauer, which is drawn to a tailgate accessory, discloses an accessory body portion comprising a storage container with a closeable lid (30), the closeable lid including a sign. See Fig. 5. Moreover Krishnan, which is also drawn to a tailgate accessory, discloses using one of a high persistent phosphor warning sign or an illuminable warning sign. See ¶[0047]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the body portion of Mattison, as modified above, have a closeable lid and sign, as disclosed by Bauer and Krishnan, in order to secure items and convey a signal to a user. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mattison and Ferrell, Jr. as applied above in further view of Anton (US 2004/0226974).

Regarding claim 11, the first post and the second post can extend outward transverse to the compartment for supporting the ice chest with the tailgate in a closed position.  
Regarding claim 12, depending on orientation the first post and the second post can extend outward parallel to the compartment for supporting the ice chest with the tailgate in an opened position.  
Regarding claim 13, a shelf (at 16 or 18) extends from an outer surface of the compartment. See Fig. 2.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison, Ferrell, and Anton as applied above in further view of Bauer (US 2015/0239372).
Regarding claim 14, Mattison does not disclose cup holders. Bauer, which is drawn to a tailgate accessory, discloses cup holders that are supported within a compartment. See Fig. 5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use cup holders within the compartment of Mattison, as disclosed by Bauer, in order to hold cups. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison, Ferrell, and Anton as applied above in further view of Roberts (US 2018/0050737).
Regarding claim 15, Mattison does not disclose a cooling system. Roberts, which is drawn to a tailgate accessory, discloses a cooling assembly for cooling a compartment, the cooling assembly capable of being powered by an electrical connection to a power source. See ¶[0334]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a cooling system powered by an electrical connection, as disclosed by Roberts, on the accessory of Mattison in order to cool items.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mattison, Ferrell, and Pommeret as applied above in further view of Kirchhoff (US 6,641,190).
Regarding claim 16, Mattison, as modified above, discloses an electrical power outlet capable of connecting to a light source connectable to a power source, but does not disclose a work table as claimed. Kirchhoff, which is drawn to a tailgate accessory, discloses an accessory body portion that comprises a work table (52) extending outward from the tailgate, the work table including a support member (92). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a work table and support member, as disclosed by Kirchhoff, on the accessory of Mattison in order to have space to place items and work therefrom.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattison and Ferrell, Jr. as applied above in further view of Stojkovic et al. (US 10,160,396).
Regarding claim 17, Mattison does not disclose a bike rack. Stojkovic, which is drawn to a tailgate accessory, discloses a bike rack for securing a bike to the tailgate. See col. 6, ll. 64-66. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to either substitute (or use) a bike rack, as disclosed by Stojkovic, for the accessory of Mattison (or on the accessory of Mattison) in order to secure a bike. 
Regarding claim 18, the bike rack includes a post for securement of a portion of a bike. See Stojkovic, Fig. 3. 
Regarding claim 19, the post extends upward from a top surface of the tailgate when the tailgate is in a closed position. See Stojkovic, Fig. 3. 
Regarding claim 20, the post extends transversely from an inner surface of the tailgate when the tailgate is in a closed position. See Stojkovic, Fig. 4. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734